Case 1:19-cr-00085-DKC Document 20-1 Filed 07/11/19 Page 1of4

ATTACHMENT A
STATEMENT OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

The Defendant, Stephen Bayne Fields, Jr., age 47, is a resident of Towson, Maryland.
Between July 2018 and September 2018, the Defendant used multiple Facebook social media
accounts to send and receive video and still images of children engaging, and being used to
engage in, sexually explicit conduct via the Internet.

The Facebook accounts were under alias names that were variations of a name beginning
with the letter “T” and each included images of an adult female by that name as profile photos.
“T” was 20 years old at the time and was known personally to the Defendant. The Defendant
obtained the profile photos for his alias accounts from a genuine Facebook account “T” used in
her own name.

Through use of four alias Facebook accounts using “T’s” name and photos, the
Defendant knowingly sent and received child pornography on numerous occasions, to include
the following:

While posing as “T” in July 2018, the Defendant sent messages to other Facebook users
stating that he (or she) lived in Maryland and requesting “young girl pictures.” On July 24, the
Defendant received a video from another Facebook user. The video is approximately 45 seconds
long and depicts a person inserting an object into a prepubescent female’s vagina.

On July 24, 2018, the Defendant sent a video to another Facebook user. The video is
approximately one minute and 44 seconds long, and depicts a naked prepubescent female who
masturbates in front of the camera and then bends over and exposes her anus and vaginal area to
the camera.

On August 4, 2018, the Defendant separately sent a video to two other Facebook profiles.
The video is approximately 35 seconds long. It depicts a prepubescent male wearing only a shirt
and laying on his back with his knees pulled up, and an adult male performing anal sex on the
prepubescent male.

On August 9, 2018, the Defendant received a video from another Facebook user. The video
is approximately one minute and 29 seconds long. It depicts a naked prepubescent male and an
older naked minor male performing oral sex on one another. As the video continues, the older
minor male performs anal sex on the prepubescent male.

On August 30, 2018, the Defendant (still using the name and likeness of “T”) engaged in
correspondence with another Facebook profile under a name with the initials “A.G.” During the
exchange, A.G. stated that he was babysitting his seven-year-old niece and asked the Defendant

]
Case 1:19-cr-00085-DKC Document 20-1 Filed 07/11/19 Page 2 of 4

whether and where he should kiss his niece. The Defendant eventually responded, “Kiss her right
on her pussy how about that,” and later added, “Take a picture of it and let me sce.” A.G. asked,
“U want me to force her to Iet me[?]” and the Defendant responded, “Yes.” Afier the Defendant
stated, “Just do it and come on,” A.G. asked, “Do what kiss her pussy or her neck[?]” The
Defendant replied “Pussy,” added “Show me her pussy” and agreed to send a video of himself (or
herself) masturbating in exchange.

The Defendant then received from A.G. two videos, each depicting an adult male engaging
in either anal or vaginal sex with a prepubescent female. The first video is approximately 13
seconds long, and the second video is approximately 9 seconds Jong. During ihe exchange, the
Defendant sent A.G. pornographic material depicting persons whose status as minors could not be
confirmed with certainty, and A.G. asked the Defendant to “[sJend more.”

The correspondence between the Defendant and A.G. continued on August 31. On that
date, A.G. stated that he was having sex with his niece, and the Defendant responded, “Yeah right
prove is [sic},” “Show me,” and “Let me watch.”

On September 3, 2018, the Defendant sent a video to another Facebook user. The video is
approximately 23 seconds long and depicts a minor female touching her exposed vaginal area
while performing oral sex on an adult male. As the video continues, the adult male penetrates the
minor female’s vagina with his fingers. The Defendant sent a message to the other Facebook user
stating that “the girl is 10.”

On September 13, 2018, the Defendant sent a still image to another Facebook user. The
image depicts a prepubescent fernale sitiing with one leg up and wearing only a shirt, with her
vaginal area exposed to the camera. On the same date, the other Facebook user sent a video to the
Defendant. The video is approximately two minutes and four seconds long, and depicts a male
engaging in anal sex with a prepubescent male while simultaneously masturbating the
prepubescent male. The prepubescent male is naked from the waist down.

Law enforcement became aware of the Defendant's alias Facebook accounts through a
series of Cybertipline reports made to the National Center for Missing and Exploited Children by
Facebook. Internet Protocol addresses used in August 2018 to access three of these accounts were
subscribed by the Defendant at his residence in Towson.

Law enforcement obtained a warrant to search the residence and seized a laptop computer
and other clectronic devices during the search. Examination of the laptop computer revealed
Internet search history indicative of searches for child pornography in or about 2013.

SO STIPULATED:

Co

Matthew J. Maddéx
Assistant United Stales Attorney
Case 1:19-cr-00085-DKC Document 20-1 Filed 07/11/19 Page 3 of 4

Gu Bryne. Feds ge, 7/0/19

Stephen Bayne Fields, Jr.

Mark Yan Bavel, Esq.
Counsél for Defendant
Case 1:19-cr-00085-DKC Document 20-1 Filed 07/11/19 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
ow CRIMINAL NO. DKC-19-085

STEPHEN BAYNE FIELDS, JR., UNDER SEAL

+e oh ee

Defendant
*

RK KKH

This is not a cooperation agreement.
